Pursuant to Ind.Appellate Rule 65(D),
                                                           Oct 06 2014, 6:37 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

SUZY ST. JOHN                                       GREGORY F. ZOELLER
Marion County Public Defender                       Attorney General of Indiana
Indianapolis, Indiana
                                                    MONIKA PREKOPA TALBOT
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

WARREN WILLIAMS,                                    )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )         No. 49A02-1309-CR-746
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable Shatrese Flowers, Commissioner
                            Cause No. 49F19-1306-CM-38121


                                         October 6, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Warren Williams appeals his conviction after a bench trial of Class A misdemeanor

resisting law enforcement.1 He asserts the court’s erroneous admission of “course of the

police investigation” evidence requires reversal of his conviction. (Appellant’s Br. at i.)

Because the evidence about which Williams complains was cumulative of other evidence

admitted without objection, any error was harmless and, thus, we affirm.

                            FACTS AND PROCEDURAL HISTORY

          On June 10, 2013, Sergeant James Vaughn of the Beech Grove Police Department was

dispatched to 606 Memorial Drive on a report Williams, who was wanted on a warrant, was

at that location. On the way to the scene, Sergeant Vaughn confirmed the validity of the

warrant, which provided a description of Williams. As Sergeant Vaughn and Officer Lee

Huffman, both of whom were in full police uniform and marked police cars, pulled up to

their destination, Sergeant Vaughn saw a person matching Williams’ description running

away from the area. Sergeant Vaughn and Officer Huffman gave chase, and Officer

Huffman yelled, at least twice, for Williams to “Stop, and get on the ground.” (Tr. at 27.)

Williams initially did not stop, but after a short while Sergeant Vaughn found Williams lying

on the ground. The officers confirmed Williams’ identity and took him into custody.

          The State charged Williams with Class A misdemeanor resisting law enforcement.

Sergeant Vaughn testified he “received information at roll call that Warren Williams who had

a local warrant had been at [606 Memorial Drive] the previous day.” (Id. at 10.) Williams

objected, asserting that testimony was inadmissible hearsay. The State argued the testimony


1
    Ind. Code 35-44.1-3-1(a)(3) (2012).
                                              2
was offered to demonstrate why Sergeant Vaughn went to 606 Memorial Drive to look for

Williams, not to demonstrate the truth of the information Sergeant Vaughn heard at roll call.

The court admitted the testimony over Williams’ objection. Sergeant Vaughn then testified

that he checked the status of Williams’ warrant on the way to 606 Memorial Drive and found

the arrest warrant was still valid. The court convicted Williams of resisting law enforcement

and imposed a 365-day sentence.

                             DISCUSSION AND DECISION

       Admission of evidence falls generally within the sound discretion of the trial court.

Conley v. State, 972 N.E.2d 864, 871 (Ind. 2012), reh’g denied. We review the admission of

evidence only for an abuse of that discretion, which occurs if the court’s decision was against

the logic and effect of the facts and circumstances. Id. “[E]rrors in the admission of

evidence are to be disregarded unless they affect the substantial rights of a party.” Hoglund

v. State, 962 N.E.2d 1230, 1238 (Ind. 2012), reh’g denied. Any possible harm from the

erroneous admission of evidence is lessened when trial is to the court, sitting without a jury,

because we presume the trial court disregarded inadmissible evidence and rendered its

decision on the basis of relevant and probative evidence. See Conley, 972 N.E.2d at 873

(“We presume the trial judge . . . considers only evidence properly before him or her in

reaching a decision.”).

       Williams asserts the court erroneously admitted Sergeant Vaughn’s testimony that he

received information at roll call about the existence of a warrant for Williams’ arrest.

Williams claims that testimony was inadmissible hearsay. Hearsay is a statement that: (1) is

                                              3
not made by the declarant while testifying at the trial or hearing; and (2) is offered in

evidence to prove the truth of the matter asserted. Ind. Evidence Rule 801. Unless hearsay

falls into one of a number of exceptions, it is inadmissible at trial. Evid. Rule 802.

       We need not, however, decide whether Sergeant Vaughn’s testimony about the

information he received at roll call was inadmissible as hearsay because we do not reverse for

the erroneous admission of hearsay testimony that was “merely cumulative of other evidence

admitted.” Wilkes v. State, 7 N.E.3d 402, 405 (Ind. Ct. App. 2014). At trial, Sergeant

Vaughn also testified:

       Q      And how --- so --- you are at roll call. Find out there’s a warrant.
       A      Correct.
       Q      What happens next?
       A      Well, we got dispatched later in the day to that address and we were
              told Warren Williams was at the address.
       Q      What --- how – how were you dispatched or how was that knowledge
              acquired?
       A      Over the radio.
       Q      All right. And was there a description given of Mr. Williams?
       A      Yes, we were given a description of a white male, five-ten with brown
              hair.
       Q      And what did you do after you received that dispatch?
       A      At that point, I ran the warrant again to make sure that it was still
              valid. The warrant was. At that point we proceeded over to the
              address.
       Q      And the information contained in the warrant, was it consistent with the
              information that you re --- you obtained at roll call?
       A      Yes.
       Q      Did the warrant give the description of the person who had an
              outstanding warrant?
       A      Yes.

(Tr. at 13-14) (emphasis added). Because Sergeant Vaughn testified that he checked the

computer system and found a valid warrant for Williams’ arrest, his testimony about what he

                                              4
heard at roll call was “merely cumulative” of other information admitted, see Wilkes, 7

N.E.3d at 405, and accordingly, we need not reverse. See id. (finding no fundamental error

in admission of cumulative evidence).

      Affirmed.

KIRSCH, J., and BAILEY, J., concur.




                                            5